Citation Nr: 0012359	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from August 1954 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence 
sufficient to reopen the veteran's claim had not been 
submitted.  


FINDINGS OF FACT

1.  The RO denied service connection for lumbar facet 
syndrome, currently described as low back pain, in February 
1987.  The veteran was notified of this decision, but did not 
file an appeal.  

2.  Evidence of record at the time of the February 1987 
rating decision consisted of 1983 private hospitalization 
records, a VA 1986 hospitalization record, private outpatient 
physician records reflecting treatment in 1978 and 1982, and 
a VA disability evaluation examination in 1986.  

3.  Evidence submitted subsequent to the February 1987 rating 
decision consists of private hospitalization and physician 
reports from Kenai, Alaska, dated in 1986 and 1987, and 
extensive VA outpatient treatment records for numerous 
disorders.  

4.  Evidence received since the February 1987 rating decision 
is cumulative or not so significant that it must be 
considered to decide fairly the merits of the appellant's 
claim.  


CONCLUSIONS OF LAW

1.  The February 1987 rating decision denying service 
connection for lumbar facet syndrome, currently described as 
low back pain, is final.  38 U.S.C.A. § 7105 (West 1991).  

2.  Evidence submitted since the February 1987 rating 
decision is not new and material, and the claim for service 
connection for low back pain is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed his original claim for service connection 
for a back condition in May 1986.  The RO attempted to obtain 
the veteran's service medical records and was advised by the 
National Personnel Records Center (NPRC) that the records may 
have been destroyed in the fire at NPRC and that the records 
could not be reconstructed.  The veteran was asked to provide 
more specific information so that search could be made for 
records of treatment.  The RO forwarded the information 
provided by the veteran to NPRC, which responded that a more 
specific date would be required in order to search further.  
The RO wrote to the veteran and asked him to submit more 
specific information.  The veteran returned a form containing 
no more specific information.

In June 1986, the RO received the veteran's treatment records 
from Jackson Memorial (Sylvan Grove) Hospital for inpatient 
treatment in April 1983 with final diagnoses of chest wall 
pain, rule out dorsal radiculopathy, rheumatoid arthritis, 
and peptic duodenitis.  An additional symptom not diagnosed 
or treated was low back pain.  

Also received in June 1986 were VA hospitalization records 
for admission in April and May 1986, showing initial 
admission to an intensive care unit for prescription drug 
overdose, with subsequent transfer to the rehabilitation 
medical service for treatment of numerous problems.  Chronic 
lumbosacral strain was listed among the diagnoses.

A note received in July 1986 from Cato R. Ivey, M.D., 
indicated that he was unable to locate any records pertaining 
to the veteran.  Records received in July 1986 from Jimmy A. 
Spivey, M.D., reflect treatment in January 1978 for a broken 
ankle following a car accident.  In February 1982, Dr. Spivey 
saw the veteran on referral from Dr. Ivey with complaints of 
onset of low back pain two months before.  The veteran 
reported that he had been in Florida and trying to hook two 
cars together and pulling on the tow bar when he felt 
something pop in his back  He reported that he had 
experienced pain since then.  X-rays of the lumbar spine were 
reported as normal.  The impression was lumbosacral strain.

In November 1986, the veteran was accorded a VA examination.  
The veteran reported that he had fallen off the wing of a 
C124 at Ellison Air Force Base in Alaska in 1957.  He said it 
hurt for five or six months and then got better, until 1977 
or 1978, when it began to hurt if he rode a lot.  The back 
examination was described by the examiner as "relatively 
normal" except for tenderness over the L5-S1 interspace, 
with normal x-rays.  The assessment was low back pain 
probably secondary to mechanical facet syndrome of the lumbar 
spine, especially L5-S1.

The RO denied service connection for lumbar facet syndrome in 
February 1987, with notice to the veteran later that same 
month.  In September 1987, the veteran responded to the 
denial of service connection for various disorders and for 
nonservice pension benefits, stating that he was unable to 
work due to low back pain.  The RO interpreted this as a 
notice of disagreement to the denial of pension benefits and 
sent him several notices in October and December 1987 
requesting medical evidence from his doctors indicating that 
he had become permanently and totally disabled.  

The veteran did not respond to any of these requests, nor did 
he submit a notice of disagreement as to any of his service 
connection claims.  In April 1988, the RO again denied the 
veteran's pension claim, with reconsideration to be granted 
upon receipt of response to the aforementioned October 1987 
letter.  The veteran responded by stating that VA and Kenai 
Medical Center had all of his records.  

In July 1995, the veteran filed a new claim seeking service 
connection for lower back pain, which the RO treated as a 
claim to reopen.

Evidence received since the February 1987 final decision 
consists of the following:  

(1) Reports received in February 1988 from Kenai Medical 
Clinic and Central Peninsula General Hospital in Kenai, 
Alaska, which indicate hospital treatment in February 1987 
for a fracture of the left clavicle, as well as extensive 
outpatient treatment in 1986 and 1987 for residuals of the 
fractured clavicle, with periods of hospitalization for 
alcoholism.  

(2) Records received in February 1988 from Jackson Memorial 
Hospital, largely consisting of duplicates of those received 
in June 1986, and a note from the Madrin Emergency Clinic in 
Madrin, Florida, stating that no records had been found 
pertaining to the veteran for treatment from 1983-1985.  

(3)  A VA x-ray report from Augusta, Georgia, dated in August 
1985 and received in February 1988 revealed a CT [computed 
tomography] scan of the lumbosacral spine showing no evidence 
of any herniated disc at the L4-5 or L5-S1 level.  A VA 
medical certificate from VAMC Dublin, Georgia, dated in April 
1986 showed complaints of chronic low back pain with muscle 
spasm.  Complaints of numbness and tingling in both feet were 
attributed to peripheral neuritis secondary to alcohol abuse. 

(4) VA outpatient treatment records dating from January 1995 
to November 1997 and a VA hospital discharge report for 
hospitalization from June 26, 1995, to July 14, 1995.  As to 
the hospitalization report, the primary diagnosis was acute 
and chronic alcohol dependence.  No reference was made to low 
back pain or to a lumbar spine disorder.  The VA treatment 
records included a September 1995 x-ray report of the 
lumbosacral spine providing an impression of unilateral 
spondylolysis on the left at L5 with no evidence of 
spondylolisthesis; moderate degenerative changes of the facet 
joints at L5-S1; and no evidence of disc protrusion at L3-4, 
L4-5, or L5-S1.  A January 1997 x-ray report showed no 
evidence of bony fracture or subluxation; small anterior 
osteophytes in the upper lumbar spine; and mild narrowing of 
L3-L4 subluxation.  

In addition to complaints and treatment for low back pain in 
August, October, and December 1995; March and September 1996; 
and January and September 1997, the veteran stated in 
February 1996 that he had low back pain with occasional 
sharp, "electric" pains shooting down both legs, as well as 
bilateral lower extremity numbness and tingling.  The 
examiner found no evidence of arterial disease, but possible 
neurogenic claudication.  A VA neurology examination note in 
February 1996 reported a statement by the veteran that his 
low back pain had begun ten or twelve years before.  The 
examiner concluded that lumbar and cervical radiculopathy and 
any effects of remote back trauma should be ruled out by 
further testing.  

The veteran underwent VA electromyography (EMG) and nerve 
conduction studies in March 1996.  On EMG, there were no 
abnormalities in the muscles tested, except for occasional 
signs of muscle cell membrane instability at the level of the 
left L4 myotome level.  The examiner stated that 
electrodiagnostic findings showed no signs of cervical or 
lumbar radiculopathies and no signs of peripheral 
polyneuropathy.  

A VA outpatient examiner in June 1996 suspected that the 
veteran was malingering, although left spondylolysis of the 
lumbar spine had been shown by x-ray.  A VA neurology follow-
up examination in April 1997 also provided an assessment of 
spondylolysis, left L5.  An orthopedic consultation report 
for spondylolysis in August 1997 noted that the veteran was 
being seen for problems of low back pain which the veteran 
attributed to blunt trauma in 1956.  He had been treated on 
innumerable occasions for this and continued to have a marked 
degree of pain, with difficulty in doing his work.  
Examination revealed a moderate spasm of the lower back.  
There was no additional diagnosis.  


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302(a) (1999).  Since the 
veteran did not express disagreement with the February 1987 
rating decision as to any of the service connection claims, 
to include a low back disorder, within a year of 
notification, that decision is final.  

Regrettably, the veteran's service medical records have not 
been located, despite record searches by the National 
Personnel Records Center (NPRC).  It is presumed, therefore, 
that these records may have been destroyed in a fire in 1973 
at the NPRC.  The RO has attempted to develop other sources 
of medical records relating to the injury reported by the 
veteran, but the veteran has not provided any information 
that is specific enough as to date to enable a search for 
records.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, the VA's duty 
to assist and the Board's duty to provide reasons for its 
findings and conclusions are heightened.  Hayre v. West, No. 
98-7046, slip op. at 10, (Fed. Cir. Aug. 16, 1999); Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  The Board must also 
consider carefully the benefit of the doubt rule  (see 
38 U.S.C.A. §§ 7104(d)(1), 5107(b) (West 1991).  O'Hare v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  

Under governing law and regulations, a claim previously and 
finally disallowed by the RO may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38  C.F.R. § 3.156 (1999).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

The majority of the evidence submitted since the 1987 RO 
decision is new, with the exception of the records from 
Sylvan Grove (Jackson Memorial) Hospital and the VA 
hospitalization records dated in April and May 1986, which 
are duplicates.  Much of the evidence is irrelevant, since it 
pertains to treatment for other, unrelated disorders, and it 
is therefore not material.  As to the September 1995 - 
November 1997 VA treatment reports, which generally deal with 
back complaints, the evidence is largely cumulative of the 
type of evidence previously submitted.  

Evidence which is new includes x-ray findings of 
spondylolysis and degenerative joint disease and EMG and 
nerve conduction studies which found no signs of lumbar 
radiculopathy.  Nowhere in these treatment notes is there any 
reference to an in-service injury or to a relationship of 
back symptoms to any disease or injury in service, other than 
the veteran's own April 1997 statement reporting his medical 
history.  Records do show physical changes to the veteran's 
lumbosacral spine arising many years after service.  They 
show complaints of chronic low back pain many years following 
service, with no medical opinion relating either the 
veteran's complaints or diagnoses to any injury in service.  
The existence of current back complaints was shown before the 
veteran's original claim was denied.

Although the veteran may believe that his current back pain 
had its inception in his injury in service, he is not 
qualified as a lay person to determine the etiology of a 
medical condition.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  To conclude, none of the evidence recently submitted 
is so significant that it must be considered to decide fairly 
the merits of this claim.  

Accordingly, the evidence submitted since the February 1987 
final decision, seen in the context of all the evidence of 
record, is not new and material, and the claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991).  




ORDER

New and material evidence not having been presented or 
secured to reopen a claim for service connection for low back 
pain, the claim is not reopened and the appeal is denied.  



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals



 

